Citation Nr: 0605471	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  96-45 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 RO decision that denied the 
veteran's claim for service connection for peripheral 
neuropathy.  

In October 1997, a hearing before the undersigned Veterans 
Law Judge was held at the Boston RO.  A transcript of this 
hearing is of record..  

In decisions dated in May 1998 and May 2004, the Board 
remanded the veteran's claim for further development of the 
record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for peripheral neuropathy to include as due to herbicide 
exposure and the VA has made reasonable efforts to develop 
such evidence. 

2.  The veteran's exposure to Agent Orange may be presumed.

3.  Right ulnar neuropathy and right peroneal motor 
neuropathy were diagnosed many years after discharge from 
service.

4.  No competent clinical evidence establishes that the 
veteran's right ulnar and right peroneal motor neuropathy 
conditions are related to herbicide exposure in service, or 
are otherwise the result of disease or injury in service.


CONCLUSION OF LAW

The veteran's neurological disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein or to have been caused by herbicide exposure 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.

While strict compliance with the 2004 Pelegrini doctrine was 
impossible at the time of the October 1995 rating decision, 
in the Board 's view, correspondence  substantially complies 
with the notice requirements of 38 U.S.C.A. § 5103.  In the 
February 2004 supplemental statement of the case and in 
letters dated in April 2003, May 2003, and May 2004, the RO 
notified the veteran of the VCAA, including the type of 
evidence needed to substantiate his service connection claim.  
To this end, the veteran was informed of specific evidence 
needed to support his service connection for peripheral 
neuropathy, including as due to herbicide exposure.  He 
was notified of the type of evidence VA would obtain, and 
evidence and information he was responsible for providing.

The veteran was informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that VA with his authorization would obtain other records 
on his behalf.  The veteran was notified to identify any 
relevant evidence to support the claim.  

The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained all available and 
pertinent medical evidence from the sources identified by the 
veteran.  The record contains VA treatment records from 1995 
to 2005.  The veteran was afforded VA examinations in June 
1995 and a Travel Board hearing before the undersigned in 
October 1997.  Pursuant to the Board's May 2004 remand, the 
veteran was scheduled to appear at VA examinations in April 
2005 and August 2005, however, he failed to report due to 
lack of transportation.  

VA has given the veteran multiple opportunities for VA 
examinations in conjunction with his appeal.  In letters 
dated in April 2005 and July 2005, the veteran was notified 
about scheduled VA examinations.  The letters were sent to 
the veteran's current address of record at the time.

In this case, when a veteran fails without good cause to 
report for a VA examination requested by VA in conjunction 
with a claim, VA is not obliged to attempt to provide 
another.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  38 C.F.R. § 3.655(a) 
(2005).  Review of the record reflects that the veteran was 
given ample time to arrange transportation and was advised 
that VA would reimburse him for round trip expenses.  His 
failure to report to the examination was without good cause.  

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  The Board notes, 
furthermore, that the medical records on file contain 
findings needed to evaluate the veteran's service connection 
claim. 

The veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that VA has complied with the duty-to-assist 
provisions of the VCAA.  

The facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran is not prejudiced by the 
Board proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2005), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2005).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2005) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2005).

The diseases listed at 38 C.F.R. § 3.309(e) (2005) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2005).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is conceded.  See 38 U.S.C.A. §§ 
1116, 1154.  The medical evidence indicates that the veteran 
did not suffer with any type of chronic disease or disability 
during his military service.  No clinical findings were noted 
on report of medical examination at separation in August 
1968.  Also, there is no medical evidence of any complaints 
or treatment for any type of disability within one year of 
the veteran's separation from active military service in 
October 1968.  

The Board notes that the veteran underwent a VA examination 
for another claimed disability in March 1969.  The veteran 
reported no present complaints and the examiner noted normal 
findings on examination of all systems.  

In October 1991, the RO received the veteran's claim for 
service connection for peripheral neuropathy due to herbicide 
exposure, at which time he reported developing symptoms of 
such 2.5 years earlier.  In a March 1992 response to the RO's 
request for information, the veteran indicated that since 
service he sought no medical treatment for his claimed 
disabilities.  The RO deferred action on the veteran's 
herbicide claim and the veteran refiled in April 1995.  

VA medical records dated in March 1995 and May 1995 reflect 
the veteran's complaints of episodic tingling and numbness of 
the extremities, 2 to 3 times per week for a period of 2 to 3 
hours each episode.  It was noted that the veteran 
experienced "sudden onset of tingling and numbness of all 
four extremities 4 to 5 years ago."  The March 1995 examiner 
questioned past Agent Orange exposure.  In both instances, 
the veteran had intact and symmetrical sensory examinations 
with no detectable peripheral neuropathy or orthostatic 
complaints.  Gait was noted to be within normal limits.  The 
examiners found no evidence on history or examination for 
peripheral neuropathy.  

In June 1995, the veteran underwent VA examinations.  
However, the Board notes that the transcribed reports are 
illegible and subsequent attempts to obtain copies of the 
reports have been unsuccessful due to unavailability.  

The first medical evidence of peripheral neuropathy after the 
veteran's separation from military service in 1968 appears in 
a June 1995 VA EMG/nerve conduction study.  Findings showed 
evidence of right ulnar neuropathy and right common peroneal 
motor neuropathy.  No opinion as to etiology of the 
demonstrated neuropathy was provided in the report.  

In October 1997, the veteran testified that the onset of his 
peripheral neuropathy occurred in or around 1978, two years 
after his completion of a 4-year degree program on the GI 
Bill.  The veteran testified that he sought VA medical 
treatment for loss of feeling in his fingers and toes in 
1973, however, these records are unavailable for review.  

VA medical records dated from June 1995 to January 2005 
reflect no further treatment for peripheral neuropathy.  The 
records pertain mostly to treatment for general healthcare, 
alcohol-related seizures, and dependence issues.  

In this case, the Board finds that there is no medical 
opinion that the veteran's claimed peripheral neuropathy was 
the result of his exposure to Agent Orange or any other 
activity during his military service. 

The veteran acknowledged at his hearing on appeal that no 
medical professional had ever associated his current 
neurological disabilities to his military service or exposure 
to herbicides.  Based on a review of the evidence of record, 
the Board finds that only the veteran's own lay testimony and 
statements on appeal support his claim.

While the veteran, as a layperson, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder.  The veteran's testimony regarding the existence 
of a current disability and its relationship to his military 
service is not competent to establish the required medical 
diagnosis and nexus opinion.  

There is no medical evidence that peripheral neuropathy, one 
of the disabilities listed at 38 C.F.R. § 3.309 for 
presumptive service connection, existed during any applicable 
presumptive period.  In addition, there is no medical opinion 
that has associated any of the claimed diseases or 
disabilities with the veteran's active military service or 
exposure to toxic herbicides.  Therefore, the Board finds 
that the preponderance of the probative evidence is against 
the award of entitlement to service connection for residuals 
of exposure to toxic herbicides, to include peripheral 
neuropathy claimed by the veteran.

The veteran has reported that peripheral neuropathy of the 
right upper and lower extremities had its onset in 1978, 10 
years after his last herbicide exposure in Vietnam.  In 
contrast, when he filed his application for benefits in 1991, 
he reported onset approximately 2.5 years earlier, which is 
consistent with a VA outpatient treatment record dated in 
March 1995, noting the veteran's claim of a sudden onset of 
tingling and numbness in the extremities in or around 1990.  
The first medical evidence of a diagnosis of neuropathy was 
in June 1995.  Overall, the evidence of record does not 
reflect any complaints of peripheral neuropathy until many 
years after service separation and the veteran's exposure to 
herbicides.  

Additionally, no medical examiner has suggested a nexus 
between the veteran's herbicide exposure and any current 
neurological disorder.  Because the veteran's peripheral 
neuropathy did not manifest within a year of his last 
exposure to herbicides, and no medical expert has suggested a 
nexus between herbicide exposure in service and the veteran's 
current neurological disabilities, service connection for a 
neurological disability must be denied.

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for peripheral neuropathy, 
including claimed as due to herbicide exposure is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


